DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Response to Arguments
Applicant’s arguments, with respect to the Objection to the Specification have been fully considered and are persuasive.  The Objection to the Specification has been withdrawn. 
Applicant’s arguments, with respect to Objections to Claims 11, 13 have been fully considered and are persuasive.  The Objections to Claims 11, 13 have been withdrawn. 
Applicant’s arguments, with respect to 35 USC 112(b) Rejections of Claims 1-6, 9, 11-13 have been fully considered and are persuasive.  The 35 USC 112(b) Rejections of Claims 1-6, 9, 11-13 have been withdrawn. 
Applicant’s arguments, with respect to 35 USC 102 (a)(1)/(a)(2) of Claims 1, 6-9, 12-13 have been fully considered and are persuasive.  The 35 USC 102 (a)(1)/(a)(2) of Claims 1, 6-9, 12-13 have been withdrawn. 
EXAMINER’S AMENDMENT
Claim 1 is rewritten as follows:
1. A method for producing a sheet metal component using a preform tool, a cutting tool and a calibrating tool, wherein the method comprises the following steps: 

subsequent to the preforming, cutting, in the cutting tool, the sheet metal preform at least in portions to form a cut sheet metal preform with a sheet metal preform edge, the cut sheet metal preform having a cut developed length resulting from the cutting: and 
subsequent to the cutting, calibrating, in the calibrating tool, the sheet metal preform to form a substantially finished formed sheet metal component having a calibrated developed length resulting from the calibrating; 
wherein the cut length is longer than the calibrated length; 
wherein the cut developed length at least for a portion in cross section which is between 0.5% and 4% longer in relation to the calibrated developed length of the finished formed sheet metal component. 
Claim 3 is rewritten as follows:
3. The method as claimed in claim 1, wherein a material flow is specifically controlled at least in portions during the preforming of the metal sheet into the sheet metal preform. 
Claims 2, 6-9, 11-13 are cancelled.  Claim 10 remains cancelled as per previous amendment. 
The following is a statement of reasons for the indication of allow able subject matter: 

The closest prior art, Flehmig, discloses preforming, cutting and calibrating a sheet metal component. Flehmig is silent to "the cut developed length at least for a portion in cross section which is between 0.5% and 4% longer in relation to the calibrated developed length of the finished formed sheet metal component". 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725